DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 11/23/2022. Claims 3, 5, 12, and 19-20 were canceled before. Claims 1-2, 4, 6-11, and 13-18 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-11, and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Pioch et al. US 2019/0095281) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 10, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aiello US 9,384,093 (“Aiello”) in view of Ananthapalli et al. US 2019/0384532 (“Ananthapalli”) and in further view of Pioch et al. US 2019/0095281 (“Pioch”).
As per independent claim 1, Aiello teaches An information handling system (A data protection system 100, such as a RAID implementation, may be implemented by using a plurality of NVMe (“non-volatile memory express”) interfaced devices, col 2 line 66 to col 3 line 2 and FIG. 1) having improved parity redundant array of independent drives (RAID) write latency (It is more efficient to calculate parity of the RAID system based on fetching the data member being updated along with the parity member using the equation New Parity = P^A^A’, where P is the old parity, A is the old data, and A’ is the updated data A, col 1 line 27 to col 2 line 2), comprising:
a host to write a non-volatile memory express (NVMe) command (Using the PCI protocol, the NVMe device presents a memory mapped region to the host for the purpose of sending and receiving NVMe commands and responses, col 3 lines 15-18);
a storage subsystem external to the host (A data protection system 100, for example, a RAID protection system, is illustrated in FIG. 1. A host 110 interfaces a PCIe bus 120 to connect to a plurality of NVMe drives 130-1, 130-2, 130-3, to 130-N, col 3 lines 57-59 and FIG. 1);
to receive the NVMe command from the host, and to provide offload instructions based on the NVMe command (A host driver 140 receives commands related to the underlying NVMe drives 130-1, 130-2, 130-3 to 130-N, and generates the NVMe commands required to complete the transactions for implementing RAID or other data protection scheme, col 3 lines 57-64 and FIG. 1. Furthermore, the “host driver 140 is configured with corresponding support for calling the commands for execution at the NVMe drives. The command extensions are executable, or operable, at each NVMe drive having its firmware encoded or implemented with the command extensions. Each NVMe drive comprises a processor which executes the commands extensions and thereby performs the methods described below.” Col 4 line 57 to col 5 line 3), wherein the offload instructions include first (FIG. 5 is a flow diagram for RAID write operation. As part of the RAID write operation, a first instruction XWRITE is received, col 7 line 63, col 8 lines 3-4 and FIG. 5) and second (FIG. 5 is a flow diagram for RAID write operation. As part of the RAID write operation, a second instruction XPWRITE is received, col 7 line 63, col 8 lines10-11 and FIG. 5) offload instructions (The host driver 140 receives commands related to the underlying NVMe drives 130-1, 130-2, 130-3 to 130-N, and generates the NVMe commands required to complete the transactions for implementing RAID or other data protection scheme, col 3 lines 57-64 and FIG. 1);
a plurality of NVMe devices including first and second NVMe devices configured as a RAID array (A data protection system, such as a RAID implementation, which does not require a separate controller, may be implemented by using a plurality of NVMe interfaced devices, col 2 line 66 to col 3 line 2 and FIG. 1. FIG. 8 shows nine NVMe drives configured as RAID, col 9 lines 28 and 41 and FIG. 8) wherein each one of the NVMe devices is configured to use internal hardware resources to perform offload operations based on the offload instructions based on the NVMe command (A respective firmware 170-1, 170-2, 170-3 to 170-N of each NVMe drive 130-1, 130-2, 130-3 to 130-N is implemented with NVMe command extensions including transactional controls and RAID operations specifically provided for implementing the data protection scheme. The host driver 140 is configured with corresponding support for calling the commands for execution at the NVMe drives. The command extensions are executable, or operable, at each NVMe drive having its firmware encoded or implemented with the command extensions. Each NVMe drive comprises a processor which executes the commands extensions and thereby performs the methods, col 4 line 57 to col 5 line 2 and FIG. 1), 
wherein based on the first offload instructions the first NVMe device reads current data from a first logical block address range on the NVMe device (The old data currently in storage is read and an XOR of the new data and the old data is computed, col 8 lines 6-8 and step 520 of FIG. 5. The relative block address (mapped to LBA) in the RAID volume is translated to the corresponding absolute address on a target drive and parity drive according to known methods, col 7 lines 59-62), stores new data write to a second LBA range on the NVMe device (The new data is presented in the incoming buffers of the target drive, col 8 lines 4-5. The relative block address (mapped to LBA) in the RAID volume is translated to the corresponding absolute address on a target drive and parity drive according to known methods, col 7 lines 59-62), reads the new data from the second LBA range (The new data presented in the incoming buffers of the target drive is read and an XOR of the new data and the old data is computed, col 8 lines 6-8 and step 520 of FIG. 5. The relative block address (mapped to LBA) in the RAID volume is translated to the corresponding absolute address on a target drive and parity drive according to known methods, col 7 lines 59-62), performs XOR calculations between the current data and the new data (The old data currently in storage is read and an XOR of the new data and the old data is computed, col 8 lines 6-8 and step 520 of FIG. 5. The relative block address (mapped to LBA) in the RAID volume is translated to the corresponding absolute address on a target drive and parity drive according to known methods, col 7 lines 59-62), writes the new data to the first LBA range to replace the current data (The XWRITE command writes the new data presented in the incoming buffers to the target drive, col 8 lines 4-5 and step 520 of FIG. 5. The XWRITE command replaces the on-media data with the data in the incoming buffers, col 6 lines 66-67 and FIG. 2. The relative block address (mapped to LBA) in the RAID volume is translated to the corresponding absolute address on a target drive and parity drive according to known methods, col 7 lines 59-62), and stores a result of the XOR calculations between the current data and the new data in a controller memory buffer (CMB) storage (With reference to FIG. 2, the target NVMe device receives incoming data in its buffer (step 210) and is directed to write the data presented in the incoming buffers and in the process of doing so compute an XOR sum of the data with that which is currently in storage (step 220). The device places the resultant XOR sum in the outgoing buffers (step 230), col 6 lines 60-66 and FIG. 2), wherein the CMB storage is a persistent storage (Each NVMe (Non Volatile Memory express) device presents a buffer, col 3 lines 18-19 and FIG. 1), and wherein based on the second offload instructions and in response to completion of the first offload operations: the second NVMe device to perform second offload operations based on the second offload instructions (The resulting data (resulting from the XOR of the new data and the old data in step 520 of FIG. 5) is communicated directly to the parity drive (step 530). The parity data is then updated by using the XPWRITE command, which XOR’s the XOR’ed new data and old data received from the outgoing buffers of the target drive with the old parity data stored on the parity drive media, and writes the resultant new parity data in the parity drive media (step 540), col 8 lines 8-15 and FIG. 5).
Aiello discloses all of the claimed limitations from above, but does not explicitly teach “the storage subsystem including: a RAID controller”. In Aiello, the RAID controller is located within the host of Aiello (Host driver 140, col 3 lines 57-64 and FIG. 1 of Aiello). Furthermore, Aiello does not explicitly teach “wherein the RAID controller sets a longevity of the result of the XOR calculations between the current data and the new data in the CMB storage”.
However, in an analogous art in the same field of endeavor, Ananthapalli teaches the storage subsystem including: a RAID controller (An NVMeoF (nonvolatile memory express over fabric) RAID controller 204 that is external to a plurality of hosts is disclosed, para 0024 and FIG. 2. Furthermore, the plurality of hosts send NVMeoF commands to the NVMeoF RAID controller 204, para 0029 and FIG. 5).
Given the teaching of Ananthapalli, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Aiello with “the storage subsystem including: a RAID controller”. The motivation would be that the method and apparatus disclosed provides for efficient RAID implementation of read command execution, para 0023 of Ananthapalli.
Aiello in combination with Ananthapalli discloses all of the claimed limitations from above, but does not explicitly teach “wherein the RAID controller sets a longevity of the result of the XOR calculations between the current data and the new data in the CMB storage”.
However, in an analogous art in the same field of endeavor, Pioch teaches wherein the RAID controller sets a longevity of the result of the XOR calculations between the current data and the new data in the CMB storage (Mixing shorter lifetime parity strip writes with longer lifetime data strip writes causes fragmentation in drives, para 0078. The invention provides knowledge about a lifetime of generated parity which is used by a RAID engine, para 0081. Parity may be calculated based on logical XOR operation, para 0033).
Given the teaching of Pioch, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Aiello and Ananthapalli with “wherein the RAID controller sets a longevity of the result of the XOR calculations between the current data and the new data in the CMB storage”. The motivation would be that the invention provides for better endurance and performance of storage devices, para 0054 of Pioch. 
As per dependent claim 2, Aiello in combination with Ananthapalli and Pioch discloses the system of claim 1. Aiello teaches wherein the offload operations include a first XOR offloading operation and a second XOR offloading operation, and a write operation (An XOR-write operation is described with respect to FIG. 2, col 6 lines 57-67, and a parity XOR operation is described with respect to FIG. 5, col 7 line 63 to col 8 line 17).
As per dependent claim 4, Aiello in combination with Ananthapalli and Pioch discloses the system of claim 2. Aiello teaches wherein one of internal hardware resources of the data drive includes an XOR circuit (The NVMe device places the resultant XOR sum in the outgoing buffers (step 230), col 6 lines 64-66 and FIG. 2. The XOR operation may be performed by an XOR circuit since well-known electrical structures and circuits are shown in block diagram form in order not to obscure the invention, col 10 lines 33-43).
As per dependent claim 6, Aiello in combination with Ananthapalli and Pioch discloses the system of claim 2. Aiello teaches wherein the second XOR offloading operation includes two inputs (With reference to FIG. 3, the XPWRITE command 300 is an XOR-write command. The XOR command is applied on two inputs: list of incoming buffers, col 7 lines 4-8) and one output (The output of the XPWRITE command is the resultant XOR, col 6 line 65), wherein the two inputs are chosen from any two of: a logical block address (LBA) range on the NVMe device that is servicing the NVMe command (The command may receive as parameters a starting block address and a block count, col 6 lines 58-59. The relative block address in the RAID volume may be translated to the corresponding absolute address on a target drive and parity drive according to known methods, col 7 lines 59-62), the LBA range on a peer NVMe device, or a memory address range (The command may receive as parameters a starting block address and a block count, col 6 lines 58-59. The relative block address in the RAID volume may be translated to the corresponding absolute address on a target drive and parity drive according to known methods, col 7 lines 59-62).
As per dependent claim 7, Aiello in combination with Ananthapalli and Pioch discloses the system of claim 6. Aiello teaches wherein the output includes either one of: the LBA range on the NVMe device that is servicing the NVMe command (The NVMe device places the resultant XOR sum in the outgoing buffers (step 230), col 6 lines 64-66 and FIG. 2. The command may receive as parameters a starting block address and a block count, col 6 lines 58-59. The relative block address in the RAID volume may be translated to the corresponding absolute address on a target drive and parity drive according to known methods, col 7 lines 59-62), or the memory address range (The NVMe device places the resultant XOR sum in the outgoing buffers (step 230), col 6 lines 64-66 and FIG. 2. The command may receive as parameters a starting block address and a block count, col 6 lines 58-59. The relative block address in the RAID volume may be translated to the corresponding absolute address on a target drive and parity drive according to known methods, col 7 lines 59-62).
As per dependent claim 8, Aiello in combination with Ananthapalli and Pioch discloses the system of claim 2. Aiello teaches wherein the second XOR offloading operation including: sending of a second XOR offload instruction to the second NVMe device configured as a parity drive (With reference to FIG. 5, in the RAID write operation 500, a session is opened on the parity drive first. The parity data is then updated using a XPWRITE command, col 7 line 63 to col 8 line 4);
reading parity data of the parity drive (The data in the outgoing buffer is XORed with the old parity data stored on the parity drive media (step 540), col 8 lines 11-15 and FIG. 5);
reading stored results from the CMB storage in the second NVMe device; and performing XOR operation on the read parity data and the read stored results from the CMB storage (Referring to FIG. 5 of Aiello, new data in the incoming buffer is written to a target drive and in the process of doing so, the method computes XOR of the new data with the old data currently is storage and places the result in outgoing buffers (step 520). The resulting data is communicated directly over the PCIe bus to a parity drive (step 530). Col 8 lines 3-9 and FIG. 5 of Aiello. The data in the outgoing buffer is XORed with the old parity data stored on the parity drive media and the resultant new parity data is written in the parity drive media (step 540), col 8 lines 11-15 and FIG. 5).
As per dependent claim 9, Aiello in combination with Ananthapalli and Pioch discloses the system of claim 8. Aiello teaches wherein results of the performed XOR operation are stored on a memory address range on the parity drive (The resultant new parity data is written in parity drive media (step 540), col 8 lines 14-15 and FIG. 5).
As per claims 10-11, 13 and 15-16, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2, 4 and 6-7. 
As per dependent claim 14, Aiello in combination with Ananthapalli and Pioch discloses the method of claim 12. Aiello teaches wherein the CMB storage is attached to the data drive (Each NVMe device presents a buffer that is mapped into host memory using standard PCIe discovery methods. Thereafter, writes to and reads from the buffer are performed by direct memory interface. Throughout, "outgoing buffers" designates a location in a buffer storing outgoing data, col 3 lines 18-25).
As per claims 17-18, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132